Per Curiam:

Upon a rehearing (Jordan v. Telegraph Co., 69 Kan. 140, 76 Pac. 396) on the application of the referee in this case as to the amount that should be allowed to him in costs for his services as such, the judgment of the court is so amended as to permit the award made by the district court in that respect to stand. On this rehearing several matters have been called to our attention which were not presented before, which go to enhance the value of the referee’s services. In the light of the matter thus *881presented we are not able to say that the award of the court below was erroneous. On the former hearing the referee was not represented, and it seemed then to be admitted, inferentially at least, by both plaintiffs and defendant that the award was excessive.